PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of rule 11.02(4) of the Integration Rule of The Florida Bar and Disciplinary Rules 9-102(A) and (B) of the Code of Professional Responsibility. We approve the Petition, and Respondent, James C. Handly, Jr., is hereby suspended from the practice of law for a period of two (2) years and thereafter until he proves rehabilitation in reinstatement proceedings and until he passes the ethics portion of The Florida Bar examination, effective July 28, 1980, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent is to accept no new clients from the date of this opinion.
Costs in the amount of $1,162.80 are hereby taxed against the Respondent, payable within 90 days of the Court’s opinion.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.